Citation Nr: 0911852	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetic 
nephropathy, claimed as kidney failure secondary to service-
connected diabetes mellitus.  

2.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.  

3.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left upper extremity.  

5.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity.  

6.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity.  

(The issue of waiver of recovery of an overpayment of 
disability compensation, to include whether the overpayment 
was properly created, will be the subject of a separate 
decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1966 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2008 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008, the Veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

Subsequent to the hearing, additional medical evidence in the 
form of VA outpatient records, dated in 2008, were added to 
the file.  Regarding those records, the Veteran has submitted 
a waiver of initial RO review in accordance with 38 C.F.R. 
§ 20.1304.  

The issue of service connection for diabetic nephropathy, 
claimed as kidney failure secondary to service-connected 
diabetes mellitus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the period covered in the appeal, the service-
connected diabetes mellitus has been treated without a 
requirement of insulin or regulation of activities.  

2.  For the period covered in the appeal, the service-
connected peripheral neuropathy of the right upper extremity 
is wholly sensory and productive of mild incomplete 
paralysis.  

3.  For the period covered in the appeal, the service-
connected peripheral neuropathy of the left upper extremity 
is wholly sensory and productive of mild incomplete 
paralysis.  

4.  For the period covered in the appeal, the service-
connected peripheral neuropathy of the right lower extremity 
is wholly sensory and productive of mild incomplete 
paralysis.  

5.  For the period covered in the appeal, the service-
connected peripheral neuropathy of the left lower extremity 
is wholly sensory and productive of mild incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).  

2.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2008).  

3.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2008).  

4.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2008).  

5.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in June 2007 and July 2008.  The Veteran was 
notified of the type of evidence needed to substantiate the 
claims for a higher rating, namely, evidence to show that the 
service-connected disabilities of diabetes mellitus and 
peripheral neuropathy have gotten worse, the effect that 
worsening has on employment and daily life, and the 
Diagnostic Codes under which the claimant is rated.  
Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim for 
service connection); and of Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, and general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated).  

To the extent that the July 2008 VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated, as evidenced by the statement of 
the case, dated in October 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge in December 
2008.  The RO obtained service treatment records and VA 
records.  The Veteran has not identified any additional 
records, such as private medical records, for the RO to 
obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claims.  38 U.S.C.A.§ 5103A(d).  
He was afforded a VA examination in July 2007, specifically 
to evaluate the nature and severity of the disabilities at 
issue.  The evidence in the record dated subsequent to the VA 
examination does not indicate that there has been a material 
change in the disabilities to warrant a reexamination.  38 
C.F.R. § 3.327(a).

After a review of the record, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

 Analysis

The pertinent medical evidence in the file consists of VA 
examinations in July 2007 and February 2008, and VA 
outpatient records.  

Diabetes Mellitus

For the period covered in this appeal, the Veteran's diabetes 
mellitus has been rated as 20 percent disabling under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  The criteria for 
the next higher rating, 40 percent, under Diagnostic Code 
7913, require insulin, restricted diet, and regulation of 
activities.  

After careful review of the record, the Board finds that the 
Veteran does not meet the criteria for a 40 percent rating 
under Diagnostic Code 7913.  The relevant medical evidence 
shows that the Veteran's diabetes mellitus, type II, was of 
the non-insulin dependent type.  VA records indicate that his 
prescribed medication for diabetes mellitus was glyburide, an 
oral hypoglycemic agent.  There is no medical evidence to 
show that his diabetes has resulted in any required 
restriction of physical activity.  

At the time of a July 2007 VA examination, the examiner noted 
that the Veteran was on the American Diabetic Association 
(ADA) diet, but that there were no activity restrictions on 
account of the diabetes.  Further, there is no medical 
evidence to show that the Veteran has ever required insulin, 
or that he currently requires insulin.  He is being treated 
only with an oral agent, glyburide.  

At his December 2008, the Veteran testified that he did not 
take insulin, that he was kept on a restricted diet, and that 
in regard to regulation of activities he was told by his 
doctor not to over-exert himself.

In sum, although the Veteran requires an oral glycemic agent 
and a restricted diet to control his diabetes mellitus, type 
II, he does not require insulin or regulation of his 
activities.  As the criteria for a 40 percent rating under 
Diagnostic Code 7913 have not been demonstrated at any time 
throughout the appeal period, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Peripheral Neuropathy of the Upper and Lower Extremities

For the period covered in this appeal, the Veteran's 
peripheral neuropathy of the upper extremities and lower 
extremities are each assigned a 10 percent rating.  The upper 
extremities are each assigned a rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8615, for peripheral nerve injury of 
the median nerve, and the lower extremities are each assigned 
a rating under 38 C.F.R. § 4.124a, Diagnostic Code 8620, for 
peripheral nerve injury of the sciatic nerve.  Under both 
diagnostic codes, a 10 percent rating is assigned for mild 
incomplete paralysis, regardless if it entails the major 
(dominant) or minor (non-dominant) extremity.  The next 
higher rating, 20 percent, requires moderate incomplete 
paralysis, except that a 30 percent rating is assigned for 
moderate incomplete paralysis of the dominant upper extremity 
under Code 8615.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran testified in December 2008 that the symptoms 
associated with his peripheral neuropathy were loss of 
feeling in the hands, arms, and legs from the knees down.  He 
said that the symptoms came and went about three or four 
times a week.  

At the time of the July 2007 VA examination, the Veteran 
reported numbness and tingling in each hand and foot.  He 
related a burning sensation in his feet since November 2006, 
and continual pain in both hands and feet, even at rest.  He 
noted weakness and fatigue, without functional loss.  On 
neurologic examination, the upper extremities were normal to 
light monofilament touch and had normal reflexes.  There was 
no sensation to light monofilament touch or vibratory 
sensation in the lower extremities, but there was sensation 
to pin prick, which was reportedly a progression of the 
symptoms since the last evaluation.  There was a normal motor 
examination of the arms and legs, and there was no atrophy.  
The diagnoses were mild peripheral neuropathy of each hand 
and moderate neuropathy of each foot.  

VA outpatient records show that in July 2007 there were 
complaints of tingling, numbness, and burning in both lower 
legs.  Examination showed that the feet had good peripheral 
pulses and that hypoesthesia and hypoalgesia were present 
below the mid-leg.  The assessment was peripheral neuropathy, 
most likely due to diabetes and certain medications.  He was 
scheduled for a nerve conduction study to confirm the 
neuropathy.  In September 2007, the Veteran underwent a nerve 
conduction study of the lower extremities, which revealed 
evidence of mild sensory peripheral neuropathy that was the 
same or possibly slightly worse than the previous study 
findings in August 2005 (which also showed evidence of mild 
sensory neuropathy).  In December 2007, a neurological 
evaluation showed that the elbow, bicep and brachioradials 
jerks were normal, equal and symmetric.  There was full grip, 
as well as full wrist and elbow flexion and extension.  In 
January 2008, on a chiropractic note to evaluate a cervical 
spine condition, the Veteran was neurologically intact per 
review.  In April 2008, on a general examination, the 
extremities at the radial, dorsalis pedis, and posterior 
tibial pulses were 2+.  There was no clubbing, cyanosis, or 
edema.  There was 5/5 strength in the upper extremities and 
lower extremities.  Neurologically, the Veteran was intact to 
fine touch and hot/cold sensation.  In June 2008, on a 
chiropractic note, there was no evidence of lost balance.  In 
August 2008, the Veteran complained of pain in both legs.  
Examination showed no edema and the peripheral pulses were 
well felt.  The leg symptoms were deemed to be due to 
neuropathy.  On a foot examination at that time, the 
posterior tibials and dorsalis pedis were normal, 
bilaterally, and sensation was noted to be diminished in both 
feet.  In September 2008, on a chiropractic note, a 
neurological examination showed the Veteran was intact, with 
no evidence of lost balance and a normal heel/toe gait.  In 
October 2008, on another chiropractic note, neurologically he 
was grossly intact and his gait was normal.  

The foregoing medical evidence, as well as the Veteran's 
statements, indicates that his peripheral neuropathy 
involvement is wholly sensory; thus, his rating is for the 
mild degree, or the moderate degree at the most.  It is the 
Board's judgment that none of the extremities reflects nerve 
impairment that is equivalent to moderate incomplete 
paralysis.  While the Veteran asserts that his symptoms come 
and go several times a week, and while the VA examiner in 
July 2007 commented that there was moderate neuropathy of 
each foot, the clinical findings on the VA examination as 
well as the subsequent findings on outpatient records show 
that the peripheral neuropathy condition in all extremities 
approximates the criteria for a mild degree of lost or 
impaired neurologic function.  On VA examination, sensation 
was present and normal in the upper extremities and was 
present for one test and not for the other tests in the lower 
extremities.  While this may appear to represent a moderate 
neurologic impairment as characterized by the examiner, the 
Veteran underwent a nerve conduction study just two months 
later, which revealed a mild sensory neuropathy in both upper 
and lower extremities.  Further, outpatient records 
thereafter show that the Veteran was seen for a variety of 
ailments, during which he was basically intact from a 
neurological standpoint, except for occasional complaints of 
pain in the legs and a notation of diminished sensation in 
the feet.  From a longitudinal review of the medical 
evidence, the Veteran's peripheral neuropathy remained 
relatively stable throughout the period of the appeal, and 
despite a slightly worse condition evident in the lower 
extremities, none of the extremities are productive of a 
neurologic condition that approximates impairment to a 
moderate degree.  

In sum, for the period covered in this appeal, the Veteran's 
peripheral neuropathy of the upper extremities and lower 
extremities does not approximate the criteria for a higher 
rating under any of the applicable diagnostic codes.  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability. For these reasons, referral for 
extraschedular consideration is not warranted.



ORDER

A rating higher than 20 percent for diabetes mellitus is 
denied.  

A rating higher than 10 percent for peripheral neuropathy of 
the right upper extremity is denied.  

A rating higher than 10 percent for peripheral neuropathy of 
the left upper extremity is denied.  

A rating higher than 10 percent for peripheral neuropathy of 
the right lower extremity is denied.  

A rating higher than 10 percent for peripheral neuropathy of 
the left lower extremity is denied.  


REMAND

Regarding the claim of service connection for diabetic 
nephropathy, claimed as kidney failure secondary to service-
connected diabetes mellitus, the Veteran claims that he 
suffered kidney failure in January 2006 secondary to his 
service-connected diabetes mellitus.  He indicated that his 
kidneys have not completely recovered.  

Private medical records from St. Joseph Regional Health 
Center dated in January 2006 show that the Veteran was 
admitted with fever, chills, weakness, and anorexia, and no 
known kidney problems.  Upon discharge, the pertinent 
diagnoses were acute renal failure, resolving; 
pyelonephritis, resolving; ureteral stone; hypertension; and 
diabetes.  

VA medical records show that on a follow-up nephrology 
consult in March 2006, the physician doubted whether the 
Veteran had diabetic nephropathy, but indicated that the 
Veteran may have underlying hypertensive nephropathy.  On a 
nephrology consult in June 2006, the diagnoses included 
chronic renal failure likely from hypertensive nephropathy.  
On a nephropathy consult in December 2006, the diagnoses 
included chronic kidney disease, stage 3, probably from 
hypertensive nephrosclerosis.  

At the time of a February 2008 VA examination, the diagnosis 
was acute renal insufficiency secondary to ureteral 
obstruction on the right with pyelonephrosis and underlying 
hypertensive nephropathy.  The examiner noted the previous VA 
consult note that there was no evidence of diabetic 
nephropathy, and also opined that the Veteran's hypertension 
was less likely than not related to diabetes.  

A preliminary review of the file shows that service 
connection is in effect for hypertension, as secondary to 
service-connected diabetes mellitus.  A VA examination is 
necessary to clarify the diagnosis and etiology of the 
Veteran's claimed kidney disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to clarify the 
diagnosis of his kidney disorder and 
determine whether it is at least as likely 
as not related to the service-connected 
diabetes mellitus or hypertension.  The 
claims file must be made available to the 
examiner for review.  In particular, the 
examiner is asked to consider and 
reconcile where necessary, the statements 
provided by VA nephropathy consults in 
2006 and the VA examiner in February 2008.

In formulating an opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

2.  After the above development is 
completed, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


